"Wait, C. J.
A specific denial of all the material allegations in a complaint is a denial of the plaintiff’s right of action. The language of a demurrer to a pleading is, “ admitting the pleading to be true, yet a right of action remains.” This deduction cannot be drawn in favor of a plaintiff, when all the material allegations in his complaint are specifically denied in the answer of the defendant. The answer of the defendant, denying all the material allegations in the complaint, being admitted by the demurrer to be true, it necessarily follows that the complaint must be treated as untrue; and, hence, wholly unavailable as a statement of a cause of action. The ruling of the Circuit Court in overruling the demurrer, and in the rendition of judgment, were clearly correct.
Judgment affirmed.